Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/22 has been entered.


Claims  1-20  are allowed.
	Claims 1-20are considered allowable since none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including  “ a meter to monitor a media device comprising: a housing to be positioned in a first or second orientation different than the first orientation, the housing to couple to at least one of a side surface or an edge of a media presentation device, the housing including a display having a plurality of walls, respective ones of the walls being positioned such that the openings are isolated from adjacent ones of the openings, a removable stencil including a plurality of visual indicators the visual indicators to align with respective ones of the openings ”.  Claim 12, 18 presents similar teachings as claim 1.
	The closest prior art (Weiss) teaches preferred illuminated house sign with stencil.  Next prior art (Nielsen) teaches a media monitoring device.  None of these references disclose “a meter to monitor a media device comprising: a housing to be positioned in a first or second orientation different than the first orientation, the housing to couple to at least one of a side surface or an edge of a media presentation device, the housing including a display having a plurality of walls, respective ones of the walls being positioned such that the openings are isolated from adjacent ones of the openings, a removable stencil including a plurality of visual indicators the visual indicators to align with respective ones of the openings”  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL HYUN HONG whose telephone number is (571)270-1553.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL H HONG/Primary Examiner, Art Unit 2426